
	

113 S2298 IS: Wounded Veterans Recreation Act
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2298
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mrs. Shaheen (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for a lifetime National Recreational Pass for any veteran with a service-connected
			 disability, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Wounded Veterans Recreation Act.
		
			2.
			National recreational passes for disabled veterans
			Section 805(b)(2) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)(2)) is amended
			 as follows:
			
				(1)
				By inserting and for the lifetime of the passholder after without charge.
			
				(2)
				By striking charge, to and inserting charge, to the following:.
			
				(3)
				By striking any United States and inserting the following:
				
					
						(A)
						Any United States
					.
			
				(4)
				By inserting after residency. the following:
				
					
						(B)
						Any veteran with a service-connected disability, as defined in section 101 of title 38, United
			 States Code.
					.
			
				(5)
				By striking the last sentence.
			
